DETAIL ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant’s amendment of August 17, 2022 is acknowledged. It is noted that claims 1 and 4-5 are amendment. New claims 11-20 are added.
 				Claim Rejections - 35 USC § 102 
3.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
  	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise . available to the public before the effective filing date of the claimed invention.
4.   	Claims  1-3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakaguchi [US2013/0306999].
 	Claim 1, Sakaguchi disclose an electrical assembly comprising: a first electrical connection bar 240Left, a second electrical connection bar 240Right, and an electronic card 300, the first and the second electrical connection bar being in electrical contact with one another, on a connection zone [area of figs1-2], said card 300 being at a distance from said connection zone, and said electrical assembly further comprising an electrical conduction part 390Left + 390Right that creates an electrical connection between said first and second bars on the connection zone and the electronic card.
 	Claim 2, Sakaguchi disclose the electrical assembly according to claim 1, wherein the first electrical connection bar, the second electrical connection bar, and the electrical conduction part are superimposed and in contact.
Claim 3, Sakaguchi disclose the electrical assembly according to claim 1, wherein the electrical conduction part is between the first connection bar and the second electrical connection bar [fig.15B].
 
    PNG
    media_image1.png
    320
    1255
    media_image1.png
    Greyscale

	Claim 6, Sakaguchi disclose the electrical assembly according to claim 1, wherein the electrical conduction part is of a single piece.
	Claim 7, Sakaguchi disclose the electrical assembly according to claim 1, wherein said electrical conduction part further comprises bearing portions 420 bearing on a support 213.
	Claim 8, Sakaguchi disclose the electrical assembly according to claim 7, wherein the support 213 is formed by the electronic card 300.
	Claim 10, Sakaguchi disclose the electrical assembly according to claim 1, wherein the first electrical connection bar 390Left  is configured to be connected to an electrical power supply connector, the second electrical connection bar 390Right is configured to carry an electrical energy received from the first connection bar 390Left to an [mating] electrical component, the electronic card [300  is a chip] comprising components [it is inherent the chip 300 carrying a plural components] configured to control a filtering of the energy delivered by the second connection bar. 	
Allowable Subject Matter
5.  	Claims 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. 	Claims 11-20 are allowed. 
7.	The following is a statement of reasons for the indication of allowable subject matter: 
 	Regarding to claims 4 of claim 1, the prior art above fails teach or suggest the electrical assembly wherein the first and the second electrical connection bars comprise in the connection zone, a first opening and a second opening to receive a fastening member  and the electrical conduction part delimits an opening configured to receive said fastening member in such a way as to maintain the electrical conduction part with the electrical connection bars for an electrical contact.
	Claim 5 of claim 1,, the prior art above fails teach or suggest the electrical assembly wherein the electrical conduction part comprising an electrical pin connection extending from an edge of the flat portion and an intermediate portion, and a free end connected to said connection end by said intermediate portion.
 	Claim 9 of claim 1, the prior art above fails teach or suggest the electrical assembly wherein the electronic card comprises a through-opening or a protrusion through which pass the electrical connection bars in the connection zone  along a direction perpendicular to the plane of the electronic card.
8.	Applicant’s argument is mood based on the new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Patel Tulsidas  can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-270-3119.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/               Primary Examiner, Art Unit 2832